Citation Nr: 0611567	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-13 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

In July 2004, the Board of Veterans' Appeals (Board) denied 
the veteran's PTSD claim and remanded the issue of service 
connection for a skin condition to the RO for additional 
development, which appears to be ongoing.  The veteran 
appealed the Board's July 2004 decision to the United States 
Court of Appeals for Veterans Claims (Court).  The issue of 
service connection for a skin disorder will not be before the 
Board until the actions requested by the Board in July 2004 
have been undertaken by the RO.  

In a joint motion dated October 2005, the VA General Counsel 
and the veteran's representative requested that the Board's 
decision be vacated and remanded for additional development.  
The joint motion was granted by the Court that month.

In March 2006, the veteran reported that he had no additional 
evidence to submit.  In any event, in light of the Court's 
order, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

In the joint motion of October 2005, the parties indicate 
that the VA should attempt to obtain VA medical records 
relevant to the appellant's claim.  Specifically, they cite 
that the veteran indicated in a December 2003 Board hearing 
that he had been tested at a VA facility for PTSD a month 
earlier in November 2003.  

The veteran's testimony on this point, on page 19 of the 
hearing transcript of December 16, 2003, is very unclear, 
particularly in light of the fact that the undersigned 
repeatedly asked the veteran at his hearing to identify 
medical records pertinent to his claims (see transcript on 
pages 7, 8, 15, and 24).  

In any event, in light of the Court's order, this matter is 
hereby REMANDED to the RO, via the AMC, for the following 
actions: 



1.  The RO should attempt to obtain all 
pertinent VA treatment records of the 
veteran from November 2003, if any.  All 
records and/or responses received should 
be associated with the claims file.  If 
any records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken, if 
any

2.   The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA and by the Board in the July 
2004 Board decision has been 
accomplished.  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each claim on 
appeal in light of all pertinent evidence 
and legal authority.

4.  If any claim remains denied, furnish 
the veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  
  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



